 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    HERBERTH D. GRANADOS,                    ) Case No. CV 18-10037 SVW(JC)
                                               )
12                          Petitioner,        )
                                               )
13                   v.                        ) JUDGMENT
                                               )
14    WARREN L. MONTGOMERY,                    )
      Warden,                                  )
15                                             )
                       Respondent.             )
16    _____________________________            )
17
           Pursuant to this Court’s Order Summarily Dismissing Petition for Writ of
18
     Habeas Corpus, IT IS ADJUDGED that the Petition for Writ of Habeas Corpus
19
     filed in this action is dismissed without prejudice.
20
           IT IS SO ADJUDGED.
21
22
     DATED: _______________________
               December 19, 2018
23
24
25
                                      ______________________________________
26
                                      HONORABLE STEPHEN V. WILSON
27                                    UNITED STATES DISTRICT JUDGE
28
